Culture in a globalising world (debate)
The next item is the report by Vasco Graça Moura, on behalf of the Committee on Culture and Education, on a European agenda for culture in a globalising world.
rapporteur. - (PT) Madam President, Commissioner, ladies and gentlemen, having proposed a general framework for cultural matters in the context of the Lisbon agenda, I decided to incorporate into my report the many proposals put forward by Members since they were in line with the general approach. Therefore, if the report contains some points that might seem redundant when set against other instruments already approved in the meantime and in force, they serve to emphasise the topics thought to be the most relevant.
Recalling the main points of that framework, I would say that the European Union has a very special duty to safeguard Europe's cultural richness. The European cultural heritage, in all its dimensions, must, by every means, be preserved and disseminated both within and outside the Union, without denying the fact that it is wholly desirable to take as open an attitude as possible to every other culture, which has, moreover, always been the hallmark of Europe.
Our cultural heritage, encompassing its diverse forms of expression and the combination of its founding sources, such as, Graeco-Latin and Judaeo-Christian antiquity, has, over the course of history, placed Europe in the vanguard of all the continents. It has proved to be an unrivalled driver of innovation, development and progress, which has spread in every direction, and today still constitutes an essential reference point for humanism, spiritual enrichment and enlivenment, democracy, tolerance, and citizenship.
In an increasingly globalised world, the outstanding specific qualities contained within the nucleus of Europe's cultural richness constitute genuine European added value and their identity-giving role is vital for Europe and the Union in that it helps them to understand the world, bring about cohesion, emphasise their uniqueness, and assert themselves in relation to other peoples.
The particular ways in which the influence of European cultural heritage has over the course of history found expression in other continents must lead to special measures emphasising those factors which serve to build civilisation, mutual understanding and a constructive approach uniting the peoples represented. We recommend the Council and the Commission should enhance the prestige of Europe's classical heritage and the historic contributions of national cultures in all their dimensions down through the centuries, while also allowing for the needs of the culture sector in the future.
We therefore suggest that the year 2011 be considered 'European Year of the Greek and Latin Classics' in order to make the peoples of the Union and the rest of the world more aware of this essential aspect of cultural heritage now in danger of being forgotten. For the same reason we stress the need to develop the promotion of European languages in the world and their role in creative artistic activity in other continents, so as to facilitate both mutual knowledge and understanding and the cultural interaction generated and conveyed by those languages in their extra-European dimensions.
On the other hand, the existing Community programmes in the culture sector do not fully reflect the implications of Europeans' common cultural heritage, which is why we need specific programmes in order to foster creativity and preserve the links, on a wider scale and at a deeper seated level, with the goods and values, both tangible and intangible, that constitute European cultural heritage and to enable those goods and values to interact according to the humanist conception of identities and differences and in present-day cultural works.
The programmes in the cultural sector will all do a great deal to foster cohesion, real convergence, economic growth, sustainable development, innovation, employment and competitiveness, but we should not forget that culture and cultural products have value in themselves (culture qua culture). We would remind the Council that the intended budgetary funding for the measures proposed in the Commission communication and those already in existence need to be reviewed immediately and as a matter of urgency. Finally, since there is no time to mention any more points, I welcome the Commission's communication and its approval by the Council. We agree with the objectives set.
Member of the Commission. - Madam President, I would like to thank Mr Graça Moura for his commitment, the Committee itself and all relevant contributors to this report. I believe that it confirms that culture deserves a more central place in our discussions, and in our days and years of cooperation. I think it is confirmation that we have moved from an original agenda dominated by hard material - coal and steel - to intangibles like culture, education, creativity and citizenship. We cannot measure it in kilos or tonnes but it is about the future of our unity, of our communities at local, regional and national, as well as European, level.
I think that is why we put forward the proposal. Since last year it has received a great deal of concrete attention and support in the public domain in the Member States as well as in the Council. I am happy to see it because this was the most important answer: we want to work more through culture, for culture and also for the world of cultures or culture in the world. I am happy to see your support for this agenda, which is also very important. It has always been very clear to me as Commissioner, and also to the Commission, that the Parliament seeks to do more in these areas.
Of course we need to adopt a common approach. This is the way to implement this agenda. The three basic areas are important, and were also mentioned in the previous report: creative industries; cultural diversity and intercultural dialogue; and, equally important, the external dimension - external cooperation in culture and culture in the Union's external policy.
I agree with you that we should not give too much weight to the economic importance of culture, but we really need to get the right balance in our cultural policies. Your report rightly recognises the importance of giving culture a larger role in international relations. We consider that this is an opportunity to build a proactive and constructive agenda on cultural diversity in Community policies. I know I can count on your collaboration in this matter.
On the issue of mobility, we support the need for transnational mobility of cultural players as a major tool for building a European cultural area. Look, for example, at Erasmus in education. After a decade - now two decades - we have a European higher education area, the most popular programme and a lot of modernisation and openness at our universities. I think this quest for mobility, knowledge, respect and acceptance should also be developed in the area of arts and culture. I believe we can achieve a great deal now by starting the pilot project on mobility that you in the Parliament proposed last year.
Last, but not least, it is important, as I said, to adopt a common approach. I am happy that Member States endorsed open methods of coordination. In November last year two expert working groups with representatives of Member States were set up with the aim of enhancing mobility of artists and culture professionals, as well as maximising the potential of the cultural and creative industries. You will be duly informed of the results of the work within these groups. As you know, we set up the cultural forum and the first was organised under the Portuguese Presidency, for which I am grateful. We also suggest that the cultural and creative sector at large should set up a platform on the cultural and creative industries and one on the access to culture, along the lines of the existing platform on intercultural dialogue.
I think that there is a growing volume of potential contribution and I am happy to work with my colleagues in the Commission, as well as here with you in Parliament, to reinforce the mainstreaming of culture in many other EU policies. I am, of course, looking forward, not only to the debate, but especially to the implementation of this agenda.
draftsman of the opinion of the Committee on Regional Development. - (PL) Madam President, I would like to offer my sincere congratulations to Mr Graça Moura on a good report that, in a coherent and specific manner, presents the priorities in the sphere of culture and defines the long-term aims. The report shows the importance of culture for the development of the European Union and for enhancing the potential for innovation and increased competitiveness. Culture is a sector that creates jobs and gives a genuine boost to economic growth. On behalf of the Committee on Regional Development, I would like to draw your attention to the significance of the regions of the European Union as an important forum for cultural cooperation. Culture and language stimulate the development of regions and are a magnet for investment, especially in poorly developed regions with meagre natural resources and few tourist and leisure attractions. This is why local and regional authorities have such an important part to play in generally supporting and nurturing culture in the areas under their control. There is just one item in the report about which I have reservations - and here I am speaking on behalf of the Group of the Alliance of Liberals and Democrats for Europe, so that I do not have to repeat myself in a moment - and that is what we find under Recital K, which suggests that we demand that immigrants and tourists subordinate themselves to European tradition and heritage. This is not a good piece of phrasing. During the Committee's work, the members of the ALDE Group voted against this.
In the Year of Intercultural Dialogue it is worth pointing out that the European Union should, in putting into practice the values of intercultural dialogue, be open to other cultures. It should promote and create common ground for cooperation by putting forward interesting programmes. It is therefore not a good thing that the potential for European third countries to take part in the exceptionally engaging and prestigious European Capital of Culture programme after 2010 has been scrapped.
Madam President, I was supposed to be making a further speech in just a moment, so I would like to request another 10 seconds this time round, if I may, and then I shall not get up a second time.
I believe that it is first and foremost those countries covered by the European Neighbourhood Policy that should have the possibility of taking part in this programme. I keenly support the demand made in the report for 2010 to be declared as the European Year of Fryderyk Chopin, given that it is the 200th anniversary of the birth of this composer of genius, who made an incontrovertible contribution to European and world culture.
on behalf of the PPE-DE Group. - (DE) Madam President, first of all, I should like to thank Mr Graça Moura most sincerely on behalf of my group, the Group of the European People's Party (Christian Democrats) and European Democrats, for his excellent report. Thank you, too, to the Commission for presenting this communication on the European agenda for culture. It can count on Parliament's support for culture as a horizontal task, for increasing artists' mobility, for increasing regional cooperation and for strengthening international cooperation.
However, we also note the absence of something on this agenda. This is a subject we discussed in detail a little while ago. The cultural industries and their growing significance also mean that the economic aspects are becoming considerably stronger than has been the case in the past. The agenda for culture is not only about issues of better cooperation on the cultural agenda or of increased funding, but also of the legal framework. In that regard, it is indeed true even within the European Union that, if culture is in competition with internal market law or competition law, it always draws the short straw in case of doubt.
You will all remember the Lévai report: the Commissioner for the Internal Market and Services described collective management societies for online music as obstacles to competition on the internal market. Here culture clearly draws the shorter straw and is in a weaker position than European internal market law. Hence the urgent need, and tomorrow Parliament will decide the same way as the Committee on Culture and Education. The Unesco Convention must be applied not only to securing cultural diversity with regard to third countries, but also as a matter of the utmost urgency in our own European law.
Our heartfelt plea to the Commissioner, therefore, is that we have just one time slot, and therefore need a proposal quickly for strengthening cultural diversity in European internal market law.
on behalf of the PSE. - (ET) Colleagues, our colleague Vasco Graça Moura has carried out some excellent work in compiling a report which refers both to cultural heritage and future needs, to common principles and specific initiatives. As shadow rapporteur, I express my thanks.
I would like to focus on just a couple of points. As of the beginning of 2009 our circumstances will have changed: the Lisbon Treaty will have entered into force. In order for our diplomatic representatives to be able to represent our cultures properly, the cultural dimension should be consistently incorporated into our external policy. Currently we are a long way from achieving that. Initially we are talking of incorporating a cultural dimension only into development activities although this in itself poses difficulties for us. There are many very valuable elements in European culture, but instead of enjoying the aggregate of those elements we seem to achieve only an arithmetical average. European culture has, unfortunately, only a small presence worldwide.
I venture to believe that the world's finest film-makers and writers live in Europe, yet the world's cinemas are dominated by Hollywood and the bookshops are full of entertainment in paperback form from America. Why do we translate mass foreign products, and why do we not translate each other's best authors? Why do third countries aided by us prefer to spend money on American cultural products? This situation is in need of change.
We must without doubt place greater focus on re-establishing a common European cultural space. A cultural space which includes the countries of the Mediterranean and Central Europe as well as the Nordic, Baltic and East European countries. We will be stronger as a result, and will achieve an aggregate incorporating all the valuable elements, an aggregate which is greater than the sum of its parts.
on behalf of the UEN Group. - (PL) Madam President, this is a very valuable and thoroughly prepared document. I congratulate Mr Graça Moura.
The draft resolution draws attention to the need for a specific approach to the problems of culture at a time of globalisation. Regardless of our openness to the heritage of other cultures, it is exceptionally important to protect, disseminate and promote European culture. It is important to remember the roots of our culture, and especially the role of the Greek and Latin classics; however, we should also look at those areas of culture that cross borders without hindrance and without the need for translation. I have in mind music and painting.
In 2010 it will be 200 years since the birth of Fryderyk Chopin - a composer of genius who is known throughout the world. Emphasising the significance of this event will make it easier to perceive the part played by all the outstanding European musicians - Mozart, Liszt, Handel, Haydn, Schumann, Verdi, Grieg, Berlioz, Paganini and many others - in the creation of European civilisation and in its contribution to world culture.
The report also draws attention to current problems faced by artists in such matters as crossing frontiers, as well as the impact of their mobility on artistic development, and emphasises the role of art in economic development.
on behalf of the Verts/ALE Group. - (DE) Madam President, the interesting thing in this paper on a European agenda for culture in a globalising world is that it really asserts the strategic claim not only to organise cultural policy as a sector, but that culture should be an integral part of various European policy fields, such as foreign policy, urban development policy and Structural Funds policy. This really is a new quality. It changes the European Union's self-image regarding the importance of culture and its strategic importance to policy as a whole.
Culture is always a double-edged sword, and this is what is particularly interesting. It is always a product, but it is more than a product because it carries meaning and purpose. This evening I should like once again to put it in graphic terms: I am anticipating that this dual nature of culture will really have an effect in all policy fields, particularly regarding internal-market logic. Besides, Commissioner Figeľ will be very strong if he is successful in imparting the strategic importance of culture to the other Commissioners.
on behalf of the GUE/NGL Group. - (CS) A globalised world implies global culture. This, however, is a term that can be interpreted in many ways. Across the European Union a global culture can be the essence of the best that individual European cultures represent. It can also be a post-modern universal culture that gradually overrides and forces out original European diversity. Personally, I favour the former scenario. I want the European Union to promote cultural diversity that enriches nations and lets them learn from each other. A globalised world globalises our lifestyles and ways of working. Multinational companies have turned our cities into a common marketplace so that sometimes we do not know whether we are in Paris or in Prague. As far as I am concerned, we have now had quite enough.
Culture has a place in the soul of a nation and roots in its place of origin. Culture can be communicated and is capable of both absorbing and eliminating. It is also vulnerable, however, if it becomes a mere commodity or makes concessions to popular tastes in order to be 'accessible to all'. Culture should indeed be accessible to all but it should promote high values instead of pandering, set higher targets instead of reflecting our low demands, because the general public does not need a great deal to satisfy it. I would like to thank the rapporteur for emphasising in his report the importance of preserving the cultural heritage of all European nations.
(HU) Madam President, I warmly welcome this worthwhile report by Mr Graça Moura. In this European Year of Intercultural Dialogue, we must emphasise the special significance of culture in reinforcing European identity.
As an ethnic Hungarian from Romania, I would like to draw Member States' attention to supporting Europe's minority and endangered cultures. Examples of these include the ancient cultures of the ethnic Hungarians living in Romania, the Moldavian Csangos, the Szekler people of Transylvania, as well as those of the Macedonians in Greece and Bulgaria, the ethnic Serbs in Romania and the Basque people in Spain. The recommendation adopted by the Council of Europe on the basis of a report on the Csango people by the Finnish MP Tytti Isohookana-Asunmaa is a concept that could be emulated, as its objective is to preserve the Csango culture, which is on the point of extinction.
In the context of the European Union's foreign relations, we must also pay heed to Tibet, under occupation by the Chinese Communist dictatorship and where, as the Dalai Lama has put it, cultural genocide has been unleashed on one of the world's most ancient cultures. Thank you.
(FR) Madam President, first I would like to congratulate Mr Graça Moura for the quality of his report, which in every point reflects his knowledge and high level of expertise on the subject.
This report reaffirms culture's place in the construction of Europe and the need to protect it and to promote diversity. He underlines the essential role it plays in meeting the Lisbon targets and in the EU's external relations. He quite rightly calls for the strengthening of actions in areas such as literary translation, the promotion of European languages, the teaching of art and the cultural industries, but also in the protection and promotion of our heritage. In this regard, we need to promote existing cultural programmes and support new initiatives such as the creation of a European heritage label, which will help to develop a common identity while encouraging cultural tourism.
This report also highlights the opportunities offered by digital technologies in terms of access to and the promotion and spread of culture, while emphasising the need to protect intellectual property rights. In this context, it is right to support the setting up of specific projects such as the European digital library, the purpose of which is to digitalise our heritage and access to it, and preserve it for future generations.
(DE) Madam President, thank you to the rapporteur and also to the Commission for this document. Once again the central role of culture in European integration and in the worldwide image of the European Union is being highlighted. How we choose to deal with this recognition, which is not new but is extremely important, and integrate it into every area of policy - as is already specified in Article 151 - has been well defined in the present agenda for culture.
It is pleasing that, during the preparatory work, a wide consultation process took place with various cultural stakeholders who do essential cultural work, for which we must thank them. We urgently need this cultural strategy in order, for example, not only to be continually referring to our cultural diversity with pride, but also to be able to cope with the challenge of dealing with this diversity and the problems that arise.
Implementation of the strategy will be crucial, however. President Barroso announced a task force for culture back in November 2005 in Budapest, which could be an important signal to the outside world, but has not so far been implemented. I hope this will not be the case with this agenda for culture. Promoting culture is a return on investment in the areas of intercultural dialogue, of implementation of the Lisbon Strategy and of internal relations, and it is also above all a social value added.
We use art and culture. It offers us great benefit in almost every social and economic field. It should not be exploited, taken advantage of or starved out, however, and we should also therefore be thinking of an appropriate budget.
(RO) I congratulate the Rapporteur, my colleague Vasco Graça Moura, for the way in which he knew how to manage the rather large number of amendments to this report.
Personally, I was glad when the Committee on Culture and Education of the Parliament approved, with a large majority of votes, my amendment regarding the study of the European Union history in all Member States.
The European Union construction should be studied so that young people would know the stages of the European Union's establishment and development.
I believe that, in order to know the culture of a country, each of us should know the history of the given country.
Creating a parallel with the European Union, in order to know and understand European culture in a globalized world, we should learn the history of European construction, especially since, as of 2009, the new Treaty of the European Union will become effective, we will all be European citizens and each citizen has the obligation to know his/her history.
My initiative aims at preventing future situations in which young people learn parallel histories, which have no ground in reality. Since the European Parliament has just celebrated half a century of existence, I believe it deserves to have a history that promotes cultural identity and European culture in the context of globalization.
(DE) Madam President, ladies and gentlemen, I particularly welcome this report because it shows that this Europe is growing together and that culture plays a very special role in this. If we think of the Capitals of Culture alone - next year it will be the city of Linz in Upper Austria - these give many creative artists the opportunity to get to know another new part of Europe. Later on there will also be a lot of visitors travelling from Linz to the other Capitals of Culture.
This programme contributes a great deal to mutual understanding. In the case of Vilnius, in particular, we have a very good opportunity to show how strong cooperation can actually be. This should also be an example for the future.
Madam President, the point I want to make concerns equal access to culture no matter what your background; rich or poor, culture has to be accessible to all.
Free entry to museums and art galleries - certainly in Scotland and the United Kingdom - has seen record levels of people visiting cultural institutions. That is why free access to cultural institutions and cultural events is so important across the European Union.
Many of the points in this report - paragraphs 10, 25, 26, and 46 about 2011 being the 'European Year of the Greek and Latin Classics' - are very interesting. The decline in the teaching of classics in state schools in my country of Scotland is deeply depressing. How can we understand the present without understanding the past? I am grateful for the report.
(CS) The European Union has a duty to safeguard Europe's cultural wealth because our cultural heritage must be preserved, disseminated and shared both within and outside the Union. If this plan is to be implemented, it must receive political and financial support. The Community's existing cultural programmes do not fully reflect the scope of our common European cultural heritage. I support the calls to the Commission to propose specific programmes to promote both artistic creativity and the tangible and intangible goods and values that constitute European cultural heritage. This cultural heritage should be managed in a sustainable manner. The support of public/private partnerships is vital to achieve this goal. The proposal to establish a European arts sponsorship scheme may be a step in the right direction.
(RO) It is more than suitable to discuss, in the Year of Intercultural Dialogue, a true European agenda for culture, which is to be promoted both inside the European Union and internationally.
Therefore, I welcome the drafting of this report, which correctly emphasizes the importance of this field and the need to mobilize its potential fully. Culture is the basis of promoting the values of peace, democracy and tolerance, as well as a highly-performant economic growth that could deal with the challenges of globalization in the 21st century.
From the report's multitude of recommendations, I would like to reiterate two aspects. First of all, at an internal level, it is essential for the local and regional actors to get involved in promoting culture, as factors of economic development and Lisbon Strategy implementation, as well as of consolidating cultural heritage and promoting cohesion in contemporary society. Second, it is in the European Union's best interests to promote culture and intercultural dialogue at an adequate level in its foreign policy.
In this field, the countries included into the Neighbourhood Policy should be the main beneficiaries of these actions.
Member of the Commission. - (SK) Thank you for the debate and in particular for the positive, constructive atmosphere. This is a testimony to the belief in the importance of culture and the current agenda. I want to assure you (although I am one of the new arrivals from the enlargement) that never before in the Union has culture been as prominent and as central as it is today. Of course, this is not only about the formal agenda: it is about a process, progress and implementation.
In recent years several things were achieved for the first time in history: the European Commission's role as a representative of the Community as well as common representation of Europe's 25 or 27 Member States in UNESCO are the results of a certain cultural maturity.
A few months ago the Member States agreed to introduce an open method of coordination although many people did not expect them to do so. We have a permanent forum for culture, 2008 is the European Year of Intercultural Dialogue and there is a consensus on making 2009 the European Year of Creativity and Innovation: all this represents enormous progress.
On the other hand, culture has of course a dual nature. It has an economic dimension but it is also a vehicle for conveying meaning and substance. That is why culture is specific and lacks exclusivity in European law. That is also why in individual cases or disputes we want European law to apply but at the same time we want the specific nature of culture to be taken into account: the need to maintain and strengthen the culture diversity that is our heritage, our distinguishing feature.
Before I finish, let me say that I agree that more investment is needed. The Commission proposed a budget of EUR 500 million for the Culture Programme but only EUR 400 million was approved. In the future it may be possible to support cultural aspects under other programmes as well. When we were summing up the contributions of the Structural Funds to individual structural operations in the 27 Member States, I was very pleased to find out that for the period 2007-2013 approximately EUR 5 billion have been allocated to culture as a whole, across the entire Union, from the Structural Funds. If we act responsibly, we can combine our individual potential, resources and policies. This, I assure you, is also my responsibility and I would like to invite you to cooperate and help to implement this agenda. Finally, I would like to thank Mr Vasco Graça Moura once again.
rapporteur. - (PT) Madam President, after so many good contributions I am sorry to have to reply briefly just to some of the points that I consider essential, but I think they all, like the many points in the report not mentioned here, bring extraordinary enrichment to this debate.
First I should like to stress the new policy to introduce culture in the terms set out in the Commission's communication. That was mentioned by Mrs Trüpel and it is a question of ensuring that the cultural aspect is included in other European policies. I think that is fundamental. The second point was raised by Mrs Mikko, and concerns the cultural dimension that should be incorporated in Europe's external policy, not merely European Union culture but the culture of the Member States - it is absolutely essential. Thirdly, as Mrs Hieronymi mentioned, there is a fine balance between economic aspects and the economic utility of culture and culture as a value in its own right (culture qua culture).
Just two more points, Mrs Staniszewska mentioned the importance of cultural action at regional and local level that is also emphasised in the report, but I think needs to be underscored. I am in complete agreement with that. Finally, I must also stress that giving families and students access to culture via schools and society, as well as building bridges between cultural heritage and the exact sciences, innovation and technology, are fundamental aspects of those concerns.
Madam President, since it is impossible to go into any further aspects, I should merely like to conclude by saying that culture is an inalienable and indispensable system of individual collective values and experiences and that it is with those collective and individual values and experiences in mind that Europe should approach the future.
The debate is closed.
The vote will take place on Thursday, 10 April 2008.
Written statements (Rule 142)
in writing. - I wish to use this opportunity to outline some major issues presented in the Graça Moura report on the 'European agenda for culture in a globalising world'. First, the social situation of artists: I agree with the fact that we should work out an appropriate legal framework in the areas of tax, labour and social security for artists and performers. We should also focus more on the preservation of cultural heritage.
The Culture Programme is good, but is not enough, and I support the idea that we should have other programmes alongside it, more focused on the preservation and promotion of European cultural heritage. Last but not least, I wish to emphasize the need for an effective partnership between the public and the private sector. In order to overcome the present challenges, culture should be partially funded by the private sector. Therefore, a European arts sponsorship scheme should be created as soon as possible.
in writing. - (HU) Madam President, ladies and gentlemen, I welcome the efforts of the Commission in proposing an agenda for culture enabling a European strategy to be pursued both within the European Union and in the EU's relations with third countries. In this Year of Intercultural Dialogue, it is important to devote special attention to promoting diversity and intercultural dialogue, as culture is a key dimension of the Lisbon Strategy and we will not achieve the fundamental Lisbon goals unless we treat it as such.
I was disappointed to see that the report pays scant attention to relations among cultures, minorities, national or ethnic groups, or among the countries they live in. We cannot ignore the fact that the arts have a prominent role to play in the integration of minorities, but they can also provide social support for talented but impoverished artists. By supporting the arts and artists, we can provide prospects for poor ethnic groups that are transnational in character, such as the Roma people, who have preserved their centuries-old cultural tradition to the present day.
Furthermore, we must ensure that regulations governing commercial (Internet) relations are open and transparent to ensure fair market access, thereby allowing European cultural industries to develop all their potential, particularly in the audiovisual and musical sectors. Alongside adequate consumer protection, we must eradicate the root causes of counterfeiting and piracy, and protect Europe's cultural diversity by means of sound and fair regulation of competition based on achievement.